Citation Nr: 1828235	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  17-08 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a dental condition for the purpose of compensation.

2.  Entitlement to service connection for a disability manifested by leg cramps.

3.  Entitlement to service connection for varicose veins.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the U.S. Army from September 1948 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The case is currently under the jurisdiction of the RO in Jackson, Mississippi.

In his initial claim for service connection for a dental condition, received in April 2014, the Veteran asserted that he needed new dentures.  He later asserted that, if he could not receive dental treatment at a VA Medical Center, he deserved compensation to pay for his private treatment.  In Mays v. Brown, 5 Vet. App. 302 (1993), the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for a dental condition is also a claim for outpatient dental treatment.  In this case, the Agency of Original Jurisdiction (AOJ) has failed to adjudicate the issue of entitlement to service connection for a dental condition for the purpose of outpatient treatment.  

Accordingly, the issue of entitlement to service connection for a dental condition for the purpose of outpatient treatment has been raised by the record in the Veteran's original April 2014, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of service connection for varicose veins and leg cramps are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran does not have a compensable dental condition nor does he have a dental condition or disability as a result of combat wounds or other trauma during his active military service.


CONCLUSION OF LAW

Entitlement to service connection for a dental condition for compensation purposes is not warranted.  38 U.S.C. §§ 1110, 1131, 1712, 5107 (2012); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claim.

I. Duties to Notify and Assist

With regard to the dental claim denied herein, the Board finds that the VA's duty to notify and assist has been met and the Veteran and his representative have not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  

The AOJ sent an adequate notice letter to the Veteran in April 2014.  All available service treatment records and post-service medical records have been obtained.  The Veteran has not identified any outstanding records.  

The Veteran has not been afforded a VA examination or opinion as there is no evidence that establishes an event, injury, or disease in service.  His service treatment records are negative for any treatment for or complaints of oral or dental trauma.  Moreover, the Veteran himself does not claim such.  He only states that he received a bridge in service.  Dental treatment is not considered a trauma for service connection purposes.  A VA examination is not required.  See Waters v. Shinseki 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

Under VA regulations, service-connected compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  Periodontal disease is any of a group of pathological conditions that affect the surrounding and supporting tissues of the teeth.  Id.  

For loss of the teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2017).

The Veteran has not claimed that any dental trauma occurred in service, beyond the dental treatment that he was provided.  In various written correspondence, the Veteran indicated that he underwent removal of all of his upper teeth and some lower teeth and that he received an upper denture in service.

Service dental records reflect that the Veteran entered service with tooth numbers 2, 14, and 15 already missing.  Tooth 2 was replaced by a denture.  By the time of his separation, all of his upper teeth (tooth numbers 1-16) were missing and replaced with a full upper denture.  Tooth numbers 18, 19, and 25 were also missing.  Despite the evident of dental treatment and tooth removal in service, none of the service dental records or service treatment records show any evidence of the Veteran having suffered dental trauma in service.  Absent a demonstration of dental trauma, service connection may not be considered for compensation purposes, but may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  As noted in the introduction section, the issue of service connection for the purpose of outpatient dental treatment has been referred above.

There is no evidence in the service treatment records that the Veteran experienced loss of teeth due to loss of substance of the maxilla or mandible due to any in-service dental trauma or disease.  Upper and lower teeth were extracted in service.  However, there is no indication that this was due to loss of substance of the maxilla or mandible.  Thus, service connection may not be established for compensation purposes for missing or damaged teeth, or periodontal disease under 38 C.F.R. § 4.150.

In summary, there is no basis to grant service connection for a dental disability for VA compensation purposes as a matter of law.  As the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to service connection for a dental condition for the purpose of compensation is denied.


REMAND

With regard to the leg cramps claim, the Veteran has not been afforded a VA examination, despite evidence of current diagnosis of pain in the lower limb, in-service complaints of pain in his left leg, and his assertion that his current complaints are related to his in-service complaints.  See, e.g., North Mississippi Foot Specialists treatment record, May 2014; Medical Board examination report, June 1968.  This claim must be remanded for a VA examination and opinion. 

With regard to the varicose veins claim, the Veteran was afforded a VA examination and opinion in June 2014.  The examiner was unable to link the Veteran's current varicose veins to his in-service varicose veins, relying in part on the apparent resolution of his in-service varicose veins between 1965 and 1967.  However, the examiner failed to address the June 1968 service treatment record discussing the Veteran's leg pain and possible varicose veins.  Further, the examiner failed to obtain a history of his varicose vein symptoms from the Veteran.  This claim must also be remanded for a new VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a VA examination(s) with an appropriate examiner(s) to address the nature and etiology of his claimed leg cramps and varicose veins.  The examiner(s) must review pertinent documents in the Veteran's claims file in conjunction with the examination(s).  This must be noted in the examination report(s).

With regard to the leg cramps claim, the examiner must indicate whether the Veteran has a disorder manifested by leg cramps.  In providing this opinion, s/he should address the May 2014 private diagnosis of pain in the limb.  If the examiner finds the Veteran does not have a diagnosed disorder manifested by leg cramps, s/he should opine on the etiology or attribution of his leg cramps.

For each such diagnosed disorder, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that such a disorder had its onset in service or was otherwise etiologically related to active service.  In providing this opinion, the examiner must specifically address the June 1968 complaints of leg pain.

With regard to the varicose veins claim, the examiner should obtain a thorough history from the Veteran regarding the onset and course of his varicose veins.  should identify any current disorder manifested by headaches.  The examiner must then state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's varicose veins had their onset in service or were otherwise etiologically related to active service.  In providing this opinion, the examiner is reminded that the Veteran is considered competent to report that he observed varicose veins.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


